[Cite as Bradley v. Blume, 2017-Ohio-8601.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      SCIOTO COUNTY

LARRY W. BRADLEY,                                :    Case No. 17CA3794

        Plaintiff-Appellant,                     :

        v.                                       :    DECISION AND
                                                      JUDGMENT ENTRY
T. KEVIN BLUME, ET AL.,                          :
                                                      RELEASED: 11/06/2017
        Defendants-Appellees.                     :
                                              APPEARANCES:

Larry W. Bradley, Ross Correctional Institution, Chillicothe, Ohio, pro se appellant.

Daniel P. Ruggiero, Ruggiero & Salyer, L.P.A., Portsmouth Ohio, for appellees T. Kevin
Blume and The Blume Law Firm.

J.B. Marshall, Jr., Portsmouth, Ohio, for appellees Sam Bradley and Preston Walters.
Harsha, J.
        {¶1}    This is an appeal from consolidated cases granting summary judgment to

T. Kevin Blume, The Blume Law Firm, Sam Bradley, and Preston Walters on Larry W.

Bradley’s civil actions claiming that they conspired in guardianship and estate

proceedings to deprive him of his inheritance from his parents.

        {¶2}    Larry W. Bradley asserts that the trial court erred in granting summary

judgment to the defendants. We cannot address the merits of his contentions because

the trial court’s entries in the consolidated cases did not constitute a final appealable

order in that they did not resolve Sam Bradley’s counterclaim and did not make an

express determination of no just reason for delay. We dismiss the appeal.

                                                I. FACTS

        {¶3}     Larry W. Bradley “is currently incarcerated for a first degree felony

aggravated robbery conviction that occurred in Scioto County, as well as a fourth
Scioto App. No. 17CA3794                                                              2


degree felony receiving stolen property conviction that occurred in Jackson County, and

* * * his scheduled date of release from prison is not until November 25, 2018.” Bradley

v. Hooks, 4th Dist. Ross No. 16CA3576, 2017-Ohio-4105, ¶ 3 and fn. 2 (“Both trial

courts and appellate courts can take judicial notice of filings readily accessible from a

court's website”).

       {¶4}   In December 2013, he filed three separate pro se complaints in the Scioto

County Court of Common Pleas against T. Kevin Blume and The Blume Law Firm

(Case No. 13CIH224), Sam Bradley (Case No. 13CIH225), and Preston Walters (Case

No. 13CIH227). Although not entirely clear because of the rambling nature of the

complaints, it appears that Larry claimed in Case No. 13CIH224 that: (1) Blume and

The Blume Law Firm conspired with Sam Bradley to deprive him of his inheritance by

filing frivolous motions in the probate court without first giving him the opportunity to

consent; (2) Blume and The Blume Law Firm conspired with the probate court because

his objections were never addressed by the court; (3) Blume and The Blume Law Firm

were guilty of conspiracy in violation of 18 U.S.C. 241; (4) Blume and The Blume Law

Firm were guilty of deprivation of rights under color of law in violation of 18 U.S.C. 242;

and (5) Blume and The Blume Law Firm were guilty of violating U.C.C. 2-301,

misrepresentation, abuse of estate, and embezzlement of estate property.

       {¶5}   In Case No. 13CIH225, Larry alleged that: (1) Sam Bradley fraudulently

acquired access to the estate of Betty Bradley to deprive him of his inheritance; and (2)

Sam Bradley embezzled $300,000 worth of cash and property from him in violation of

the U.C.C., the U.P.C., and federal and state laws.
Scioto App. No. 17CA3794                                                               3


       {¶6}   In Case No. 13CIH227, Larry claimed that Preston Walters conspired with

The Blume Law Firm to deprive him of his inheritance.

       {¶7}   Although each complaint included a space for the allegations to be

notarized, they were not. The defendants answered by denying Larry W. Bradley’s

claims, and Sam Bradley filed a counterclaim against him.

       {¶8}   The defendants filed motions for summary judgment, supported by

affidavits and exhibits. Larry W. Bradley filed a memorandum in opposition, which did

not include any supporting summary-judgment evidence.

       {¶9}   In Case No. 13CIH224, the trial court granted the defendants’ motions for

summary judgment on Larry W. Bradley’s claims against them, but did not rule on Sam

Bradley’s pending counterclaim and did not make an express determination of no just

reason for delay. The trial court consolidated the cases, and Larry appealed.

                                       III. Jurisdiction

       {¶10} Larry W. Bradley raises seventeen rambling assignments of error

essentially contesting the trial court’s grant of summary judgment to the defendants on

his claims against them. But before addressing the merits of Jones's appeal, we must

determine whether this appeal is properly before us. “ ‘An appellate court can review

only final orders, and without a final order, an appellate court has no jurisdiction.’ ”

State v. Anderson, 138 Ohio St.3d 264, 2014-Ohio-542, 6 N.E.3d 23, ¶ 28, quoting

Supportive Solutions, L.L.C. v. Electronic Classroom of Tomorrow, 137 Ohio St.3d 23,

2013-Ohio-2410, 997 N.E.2d 490, ¶ 10. An order of a court is a final appealable order

only if the requirements of both R.C. 2505.02 and, if applicable, Civ.R. 54(B), are met.

Chef Italiano Corp. v. Kent State Univ., 44 Ohio St.3d 86, 541 N.E.2d 64 (1989),
Scioto App. No. 17CA3794                                                             4


syllabus. A final order includes an order that affects a substantial right in an action that

in effect determines the action and prevents a judgment. R.C. 2505.02(B).

       {¶11} Civ.R. 54(B), which applies in cases involving multiple claims or parties,

requires the court to make an express determination that there is no just reason for

delay to make an order adjudicating fewer than all the claims or the rights of fewer than

all the parties appealable. State ex rel. Scruggs v. Sadler, 97 Ohio St.3d 78, 2002-

Ohio-5315, 776 N.E.2d 101, ¶ 6-8; Pinkerton v. Salyers, 4th Dist. Ross No. 13CA3388,

2015-Ohio-377, ¶ 21.

       {¶12} The trial court did not resolve Sam Bradley’s counterclaim and made no

express determination that there is no just reason for delay in its entries granting the

defendants’ motions for summary judgment on Larry W. Bradley’s claims against them.

“Claims in consolidated cases are considered together.” See Brannon v. Persons, 2d

Dist. Montgomery No. 27151, 2016-Ohio-7980, ¶ 9, citing Whitaker v. Kear, 113 Ohio

App.3d 611, 681 N.E.2d 973 (4th Dist.1996) (holding that claims in consolidated cases

are not individually appealable absent Civ.R. 54(B) language). Absent the mandatory

language that “there is no just reason for delay,” an order that does not dispose of all

claims is subject to modification and is not final and appealable. Noble v. Colwell, 44

Ohio St.3d 92, 96, 540 N.E.2d 1381 (1989); Whitaker at 616. The purpose of Civ.R.

54(B) is “ ‘to make a reasonable accommodation of the policy against piecemeal

appeals with the possible injustice sometimes created by the delay of appeals[,]’ * * * as

well as to insure that parties to such actions may know when an order or decree has

become final for purposes of appeal * * *.” Pokorny v. Tilby Dev. Co., 52 Ohio St.2d
Scioto App. No. 17CA3794                                                                5

183, 186, 370 N.E.2d 738 (1977), quoting Alexander v. Buckeye Pipeline, 49 Ohio St.2d

158, 160, 359 N.E.2d 702 (1977).

       {¶13} Because the trial court’s entries in the consolidated cases do not

constitute a final appealable order, we dismiss this appeal for lack of jurisdiction.

                                                                     APPEAL DISMISSED.
Scioto App. No. 17CA3794                                                           6


                                   JUDGMENT ENTRY

         It is ordered that the APPEAL IS DISMISSED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Scioto
County Court of Common Pleas to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

McFarland, J. & Hoover, J.: Concur in Judgment and Opinion.


                                   For the Court




                                   BY: ________________________________
                                       William H. Harsha, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.